*662
OPINION

SCHRODER, Judge.
This is a medical malpractice case in which the plaintiff hired the judge’s husband’s law firm. The defendant did not waive the conflict in writing and the judge did not recuse herself. We agree that the judge erred in not recusing herself. Therefore, we vacate the verdict and remand for a new trial to be conducted by a new trial judge.
The appellee, Tonya Oliver, had Lasik eye surgery performed on her by the appellant, Dr. Thomas G. Abell in December of 1997. Subsequent enhancement procedures were performed on May 21, 1998, and on May 28,1998. Apparently the May 21 procedure was performed on the wrong axis of the cornea as a result of a calculation error by Dr. Abell. As a result, the patient’s astigmatism was increased.
Tonya sought legal counsel and filed suit against Dr. Abell for medical malpractice. The case had been pending for over a year when Tonya switched counsel to the Her-rén and Adams law firm which tried her case. The case was tried before a jury in the Fayette Circuit Court which resulted in a plaintiffs verdict for $1,208,000.00 in compensatory damages and an additional $500,000.00 in punitive damages.
Subsequent to the trial, Dr. Abell learned that the trial judge’s husband was an associate or employee but not a partner of the law firm retained by the plaintiff/ap-pellee. In post-trial motions, Dr. Abell’s attorneys unsuccessfully tried to have the case transferred to another judge and sought to vacate the verdict and retry the case. No one disputes that the judge’s husband is affiliated with the plaintiff/ap-pellee’s law firm. The extent of the interest is unknown as the trial court would not allow discovery into the issue.
On appeal, Dr. Abell first contends that the trial court erred in not recusing herself. We agree. KRS 26A.015(2)(d)2. requires a judge to disqualify herself if one of the parties in a proceeding before her is represented by her spouse. Likewise Supreme Court Rule (SCR) 4.300, the Kentucky Code of Judicial Conduct, Canon SE.(l)(d)(ii), requires a judge to recuse herself when the judge’s spouse is acting as a lawyer in a proceeding before the judge. SCR 1.10(a) imputes disqualification of one associate of a firm to all members of the firm. Judicial Ethics Opinion JE-84 issued by the Ethics Committee of the Kentucky Judiciary on April 7, 1993, extends the disqualification of a judge to instances where members of the same firm which represents the judge on a personal matter appear before that judge.
The appellee contends that a judge’s spouse in a law firm does not in itself disqualify the firm from representing clients before that judge. Instead the ap-pellee requests we apply the de minimis rule of SCR 4.300, Canon 3E(l)(d)(iii), which requires a judge to disqualify herself if her spouse has “more than de min-imis interest that could be substantially affected by the proceeding.” We disagree for two reasons. First, the de minimis rule is a separate rule, not a qualification on the prohibition against a spouse appearing before a judge. Secondly, even though the plaintiff/appellee’s attorneys explained their past practices and part of the spouse’s present interest, the trial court denied a full disclosure in this particular case. Also, we do not believe the “commentary” exception for lawyers that employ a relative of the judge covers attorney spouses of the judge, but rather the support staff like clerks, secretaries, etc. See Judicial Ethics Opinion JE-101, Ethics Committee of the Kentucky Judiciary *663(2002), which also disqualifies support staff.
In the case of Middle States Coal Co., Inc. v. Hicks, Ky. App., 608 S.W.2d 56 (1980), the Court dealt with the judge’s brother-in-law in the firm representing a party. Even though the brother-in-law never actually participated in the trial, the Court ruled the “trial judge’s refusal to disqualify himself under KRS 26A.015(2)(d), constituted reversible error necessitating a new trial to be conducted by a new trial judge.” Id. at 57. The Court was concerned with the degree of relationship itself and not the brother-in-law’s percentage or amount of interest in the outcome. Reviewing Middle States Coal Co., Inc. v. Cornett, Ky.App., 584 S.W.2d 593 (1978), the Court concluded the language of the prohibition in KRS 26A.015(2) was unambiguous and the prohibition was not qualified.
The appellee contends the defendant/appellant waived the conflict issue because the appellant’s counsel was aware of the conflict and said knowledge is imputed to the client. We disagree. Although SCR 4.300, Canon 3F, does allow a “remit-tal of disqualification,” the procedure was not followed in this case. Specifically, the rule requires:
F. Remittal of Disqualification. A judge disqualified by the terms of Section 3E may disclose on the record the basis of the judges disqualification and may ask the parties and their lawyers to consider, out of the presence of the judge, whether to waive disqualification. If following disclosure of any basis for disqualification other than personal bias or prejudice concerning a party, the parties and lawyers, without participation by the judge, all agree that the judge should not be disqualified, and the judge is then willing to participate, the judge may participate in the proceeding. The agreement, signed by all parties and lawyers, shall be incorporated in the record of the proceeding.
The rule does not contemplate counsel’s knowledge could be imputed to the client. Again, the language is clear that any waiver must be signed by “all parties and lawyers,” and included in the record. Although there was some discussion by counsel, it is uncontroverted that the appellant did not know about the judge’s husband nor was any written waiver even executed.
In light of our holding on recusal, the remaining argument becomes moot. Therefore, the judgment of the Fayette Circuit Court is reversed and the matter remanded for proceedings consistent with this opinion.
McANULTY, Judge, concurs.
BUCKINGHAM, Judge, concurs in result and files separate opinion.